PER CURIAM:
The claimant brought this action for damage to his vehicle after he encountered an area of road construction and his vehicle, a 1997 T oyota pickup truck, received paint damage from spots of concrete. The damages to the truck exceeded the amount of claimant’s insurance deductible of $500.00 to which he is limited in his recovery.
The incident which resulted in the damages to claimant’s truck occurred on *3September 2,1997, when claimant and his wife were driving towards her place of work. Claimant drove through a construction area on W. Va. Route 10, also known as Logan Boulevard, where concrete was being poured by respondent’s employees.
He noticed that the wind was blowing, but he did not stop. Later that same day, he had driven to Charleston with a friend when he noticed little specks on the hood, windshield, fenders, front bumper, and grill which appeared to have eaten into the paint on the truck. His vehicle was having rims placed on it so he mentioned the specks to an employee at the automobile shop who told him to return the next day for an inspection by the body shop. Upon his return for the inspection, he was informed that the specks were concrete. He then had another shop in Logan also inspect his vehicle and they informed him that indeed it was specks of concrete.
Approximately six months later, claimant traded his pick up truck for another Toyota vehicle. Claimant is certain that the concrete blew onto his vehicle when he was driving through the construction area on W. Va. Route 10 on September 2, 1997.
Respondent offered no witnesses to rebut the testimony of the claimant.
The Court, having reviewed the facts of this claim, is of the opinion that claimant’s vehicle was damaged at the scene of the road construction when respondent’s employees were pouring concrete. The wind created a hazardous condition for motorists passing through the area as it is more than just happenstance that concrete was sprayed all over claimant’s truck. For this reason, the Court makes an award to the claimant for the damage to his truck in the amount of $500.00.
Award of $500.00